This Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 04/12/22.
Claims 13-30 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the written description fails to make use of the terms “a first rotary interface”, “a first cable”, a second rotary interface”, “a second cable”, “a third rotary interface”, “a composite drive” and “a cable portion”. 
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tierney et al. (7,524,320) in view of Timm et al. (2008/0308604) and Shelton, IV et al. (7,900,805).
	Regarding claims 13, 18-19, 20, 22, 27-29  Tierney discloses a surgical robotic system (Fig. 2), comprising: a robotic arm (60) , comprising: a tool holder (110), wherein the tool holder comprises a rotary drive (122; Figs. 6-7E); and a motor (70; col. 8, lines 1-15) that applies a rotary motion to the rotary drive; an end effector (114; fig. 4), comprising: a first jaw (112a); a second jaw (112b) movable relative to the first jaw from an open configuration toward a closed configuration; a shaft (102) extending proximally from the end effector; a first rotary interface (118; Figs. 4A-4B); a first cable coupled to the first rotary interface, wherein the first cable is movable by the first rotary interface to articulate the end effector relative to the shaft about a first axis (A1; fig. 4A); a second rotary interface (118); a second cable coupled to the second rotary interface, wherein the second cable is movable by the second rotary interface to articulate the end effector relative to the shaft about a second axis (A2; Fig. 4A): a third rotary interface (118; see multiple interfaces 118) that releasably couples to the rotary drive; 

but fails to disclose an elongate channel configured to support a replaceable staple cartridge, wherein the cartridge comprising staples deployable from the end effector into tissue between the first jaw and the second jaw; a firing assembly drivable by the third rotary interface during a firing stroke, wherein the firing assembly comprises: a firing member advanceable during the firing stroke toward an end position within the staple cartridge, the firing member comprising:  a first camming portion configured to engage the first jaw; and a second camming portion configured to engage the second jaw; and a composite drive extending proximally from the firing member, wherein the composite drive is driven by the third rotary interface, and wherein the composite drive comprises: a cable portion; and a firing bar, wherein the cable portion is coupled to the firing bar proximal to the firing member, wherein the cable portion and the firing bar are configured to cooperatively advance the firing member to deploy the staples, and wherein the cable portion and the firing bar are configured to cooperatively retract the firing member to permit a transition of the end effector toward the open configuration; a gear mechanism selectively engageable with the firing assembly intermediate the firing member and the third rotary interface; and a control circuit comprising a processor configured to: detect an end of the firing stroke; and discontinue the application of the rotary motion based on detecting the end of the firing stroke; a housing, wherein the housing comprises a mounting portion attachable to the surgical robot.
	Timm discloses a cable driven surgical stapling comprising an elongated channel (120; fig. 2) supporting a replaceable staple cartridge (231) comprising staples (350) deployable from the end effector into tissue between the first jaw and the second jaw; a firing assembly (150; figs. 15A-16A) drivable by a rotary interface during a firing stroke (Figs. 17-21), wherein the firing assembly comprises: a firing member (150) advanceable during the firing stroke toward an end position within the staple cartridge, the firing member comprising:  a first camming (159; fig. 8) portion configured to engage the first jaw; and a second camming portion (152) configured to engage the second jaw; and a composite drive (1390; fig. 15A) extending proximally from the firing member, wherein the composite drive is driven by the third rotary interface, and wherein the composite drive comprises: a cable portion (1330; fig. 15A); and a firing bar (1390), wherein the cable portion is coupled to the firing bar proximal to the firing member, wherein the cable portion and the firing bar are configured to cooperatively advance the firing member to deploy the staples, and wherein the cable portion and the firing bar are configured to cooperatively retract the firing member to permit a transition of the end effector toward the open configuration; a gear mechanism (Figs. 17-21) selectively engageable with the firing assembly intermediate the firing member and the third rotary interface; and a mounting portion (128) attachable to the surgical robot (Fig. 14A-14C) for the purposes of performing a surgical function such as tissue clamping and cutting while allowing and improving manipulation of the instrument. It would have been obvious to one having ordinary skills in the art to have provided Tierney end effector, as a surgical stapling device, with these features as taught by Timm, in order to enhance the manipulation of the surgical stapling device during a surgical procedure.
	Regarding claim 13, Tierney discloses the use of a control circuit comprising a processor to control the functions of the system, but fails to disclose wherein the processor is configured to detect an end of a firing stroke; and discontinue the application of the rotary motion based on detecting the end of the firing stroke. Shelton discloses a surgical instrument comprising a control circuit (300) comprising a processor (306), wherein the processor is configured to detect an end of a firing stroke (via end-of-stroke sensor); and discontinue the application of the rotary motion based on detecting the end of the firing stroke providing a user feedback of the for the purpose of providing a user feedback or a measure of control of the surgical operation performed. It would have been obvious to one having ordinary skills in the art to have provided Tierney’s system with an end effector as a surgical stapler and control circuit comprising a processor, as taught by Shelton and disclosed above, in order to provides a user feedback of an operation performed.  
	Regarding claims 14-16 and 23-25, Timm also discloses wherein the gear mechanism (Fig. 21) is selectively movable from a first position to a second position, wherein the gear mechanism is disengaged from the firing assembly in the first position, and wherein the gear mechanism is engaged with the firing assembly in the second position (par. 163) and wherein the gear mechanism is configured to enable a retraction of the firing member when an advancement of the firing member is not actively driven by  rotary interface (via a shifter actuation; pars. 163-171); wherein the gear mechanism (Fig. 21) comprises an interface gear (1040) selectively engageable with the firing assembly beyond the rotary interface (Fig. 21).
	Regarding claims 17 and 26, Tierney discloses wherein the end effector (114) is rotatable relative to the shaft about a longitudinal axis (A3; Fig. 5A) extending longitudinally through the shaft.
	Regarding claims 21 and 30, Timm also discloses a wherein the staple cartridge comprises: a cartridge body (231); and a cartridge tray (via bottom wall of channel 120) attached to and underlining the cartridge body, wherein the cartridge tray comprises a longitudinal slot (126; fig. 13), and wherein the firing member (152) is configured to move longitudinally along the longitudinal slot.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731